DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 20 May 2022, with respect to the specification objection, specifically the abstract objection, have been fully considered and are persuasive.  The specification objection of 31 Mar 2022 has been withdrawn in view of the amended abstract. 
Applicant’s arguments, see pg. 9, filed 20 May 2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections of 31 Mar 2022 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 9-13, filed 20 May 2022, with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are not persuasive in part.
Regarding claim 1, Applicant argues, see pg. 9-11, that “Mendlein fails to teach at least the above features in combination with the other features of amended independent claim 1, as explained below. As acknowledged by the Examiner, Mendlein does not disclose in an any single embodiment, an inner portion and an outer portion surrounding the inner portion, first and second surfaces of an outer portion, a reservoir disposed between the inner and outer portions. See id. at p. 10 … the distal region does not include a second surface that is configured to contact a subject. Furthermore, the interrogation window 110 is not “disposed between the first surface and the second surface” and the separate coupling gel films 140, 160 are not “disposed between the inner portion and each of the first surface and the second surface of the outer portion” However, the Examiner respectfully disagrees. As noted in pg. 10-11 of the Non-Final Office Action of 31 Mar 2022, Mendlein indeed discloses in an embodiment an inner portion and an outer portion surrounding the inner portion (see annotated Fig. 1D below), first and second surfaces of the outer portion (surface of acoustic coupling gel 140 covered by removable film 130 and surface of acoustic coupling gel 160 covered by removable film 170), a reservoir (acoustic coupling gels 140, 160) disposed between the inner and outer portions (see annotated Fig. 1D below): 

    PNG
    media_image1.png
    593
    605
    media_image1.png
    Greyscale
.
In particular, a broadest reasonable interpretation of the first and surfaces of the outer portion include Mendlein’s surface of acoustic coupling gel 140 covered by removable film 130 and surface of acoustic coupling gel 160 covered by removable film 170, respectively (see Fig. 1D). Thus, Medlein’s interrogation window 110 within the inner portion is disposed between the surfaces of acoustic coupling gel covered by the removable films, and acoustic coupling gels 140, 160 are between the inner portion (bounded by sides of holder 100) and the surfaces of acoustic coupling gels covered by removable films (see annotated Fig. 1D above). Additionally, Mendlein discloses at least in [0072] and [0106] that the acoustic coupling material is for passing ultrasound waves from a probe to a subject or a tissue to be interrogated, and Fig. 3 and [0152] discloses a surface of the acoustic coupler of the holder to contact a subject. Furthermore, Mendlein discloses in a different embodiment (see at least Fig. 2D and [0149]) openings extending between a reservoir and a surface configured to contact a subject. Although claim 1 is not anticipated by Mendlein, claim 1 is obvious over the combination of different embodiments of Mendlein to allow “acoustic coupling gel 250 that can be mechanically or manually squeezed or pushed out of the reservoir 292 at application sites 293”, as taught by Mendlein ([0149]), to allow the operator to control amount of ultrasound gel used for coupling the ultrasound probe. See the 35 U.S.C. 103 rejection to claim 1 below. 
Regarding dependent claims 2-11, Applicant argues, see pg. 10-13, that “Mendlein, Lampe, Hayakawa, Desai, Kubota, and Hyun do not disclose or suggest the precise combination of features of amended independent claim 1”. However, the Examiner respectfully disagrees at least for the reasons explained above for claim 1. See the 35 U.S.C. 103 rejections below. 

Status of Claims
Claims 1-11 are currently examination. No claim has been further withdrawn/added/cancelled since the Non-Final Office Action of 31 Mar 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mendlein et al. (US PG Pub No. 2002/0068871) - hereinafter referred to as Mendlein.
Regarding claim 1, Mendlein discloses a coupling body (at least Fig. 1 and 3) for acoustically coupling an ultrasound device to a subject, comprising:
an inner portion made of a first material (Fig. 1D: sides of holder 100 in white and interrogation window 110);
an outer portion that surrounds the inner portion (Fig. 1D: acoustic coupling gels 140, 160 and removable films 130, 170),
wherein the outer portion is made of a second material (Fig. 1D: acoustic coupling gels 140, 160 and removable films 130, 170) and comprises: a first surface configured to couple to the ultrasound device (Fig. 1D: surface of acoustic coupling gel 140 covered by removable film 130; Fig. 3 and [0152]: ultrasound transducer within holder/positioning frame); and a second surface configured to contact the subject (Fig. 1D: surface of acoustic coupling gel 160 covered by removable film 170; Fig. 3 and [0152]: acoustic coupler of holder in contact with subject);
wherein the inner portion is disposed between the first surface and the second surface (Fig. 1D: interrogation window 110 between acoustic coupling gels 140 and 160);
a reservoir (acoustic coupling gels 140, 160) internal to the coupling body and disposed between the inner portion and each of the first surface and the second surface of the outer portion (Fig. 1D: acoustic coupling gels 140, 160 between interrogation window 110 and removable films 130, 170; see annotated Fig. 1D below); (claims 1-3); and
wherein the reservoir contains ultrasound gel (acoustic coupling gels 140, 160) (claims 2-3):

    PNG
    media_image1.png
    593
    605
    media_image1.png
    Greyscale

	Mendlein does not disclose in the same embodiment:
openings extending between the reservoir and one or both of the first surface and the second surface (claims 1-3); and
wherein the coupling body is configured to deposit the ultrasound gel through the openings from the reservoir to one or both of the first surface and the second surface in response to force applied to the coupling body (claim 3).
Mendlein, however, discloses in a different embodiment:
openings (Fig. 2D: application site 293) extending between a reservoir (acoustic coupling gel 250) and a surface (Fig. 2D: base of holder 210; [0149]: acoustic coupling gel pushed out at base of holder 210 at application sites 293); and
wherein a coupling body is configured to deposit the ultrasound gel through the openings from the reservoir to a surface in response to force applied to the coupling body (Fig. 2D and [0149]: operator squeezes reservoir of acoustic coupling gel to increase pressure in the reservoir and force the gel out of it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include openings extending between ultrasound gel and a surface configured to contact a subject, wherein the ultrasound gel is released through the surface. The motivation for the combination would have been to allow “acoustic coupling gel 250 that can be mechanically or manually squeezed or pushed out of the reservoir 292 at application sites 293”, as taught by Mendlein ([0149]), to allow the operator to control amount of ultrasound gel used for coupling the ultrasound probe. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mendlein as applied to claim 3 above, and further in view of Lampe (US PG Pub No. 2012/0237612, Applicant provided in IDS of 16 Jul 2020).
Regarding claim 4, Mendlein discloses all limitations of claim 3, as discussed above, and Mendlein does not disclose:
wherein the ultrasound gel includes a humectant.
	Lampe, however, discloses:
an ultrasound gel including a humectant ([0013]-[0014], [0016]: ultrasound gel include propylene glycol and glycerol, both having humectant properties).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s ultrasound gel to include Lampe’s ultrasound gel including humectant. The motivation for the combination would have been to allow "allowing the gel to remain moist and lubricated" ([0014] of Lampe) and "improve smoothness and lubrication of the gel" ([0016] of Lampe). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mendlein as applied to claim 3 above, and further in view of Hayakawa et al. (US Patent No. 5265614) - hereinafter referred to as Hayakawa.
Regarding claim 5, Mendlein discloses all limitations of claim 1, as discussed above, and Mendlein does not disclose:
wherein each of the openings is between 100 microns and 500 microns in diameter, and 
the openings have a pitch of between 1 mm and 5 mm.
	Hayakawa, however, discloses:
each of openings is between 100 microns and 500 microns in diameter, and 
the openings have a pitch of between 1 mm and 5 mm (Col 7, lines 41-43: Usually, the holes, each having 2 mm diameter, arranged in 4 mm, pitch are enough for an acoustic coupler for a typical array type ultrasound probe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s openings to include Lampe’s openings with each opening diameter of 200 micron and pitch between openings of 4 mm. The motivation for the combination would have been to allow a stable structure of openings as an acoustic couplant. 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mendlein as applied to claim 1 above, and further in view of Desai et al. (US PG Pub No. 2017/0128042) - hereinafter referred to as Desai.
Regarding claim 6, Mendlein discloses all limitations of claim 1, as discussed above, and Mendlein discloses:
wherein the second material outer portion comprises polypropylene ([0139]: distal region or the house made of polypropylenes).
	Mendlein does not disclose:
wherein the first material of the inner portion comprises a hydrogel material.
	Desai further discloses:
a material of an inner portion (couplant layer 32) comprising a hydrogel material (Fig. 7: couplant layer 32; [0097]: couplant layer 32 comprises a hydrogel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s inner portion to include Desai’s inner portion comprising a hydrogel. The motivation for the combination would have been since “Hydrogels and other polymer matrices are characteristically sticky and therefore do not glide easily if at all over skin or various body surfaces … (and allow) flow the couplant out onto the patient's skin without any control and may dispense all the couplant immediately, thereby rendering its effectiveness to be for a very short duration”, as taught by Desai ([0090]).
Regarding claim 7, Mendlein discloses all limitations of claim 1, as discussed above, and Mendlein does not disclose:
an adhesive coupled to a subpart of the first surface of the coupling body,
wherein an area of the subpart of the first surface is substantially less than an area of the first surface,
the subpart comprising a perimeter portion of the first surface of the coupling body.
	Desai, however, discloses:
an adhesive (Fig. 7: adhesive 31) coupled to a subpart of a first surface (side wall 30a or 30b) of a coupling body (ultrashield 10), 
wherein an area of the subpart of the first surface (Fig. 7: where adhesive 31 is coupled to either side wall 30a or 30b) is substantially less than an area of the first surface (Fig. 7: adhesive 31 v. side wall 30a or 30b), 
the subpart comprising a perimeter portion of the first surface of the coupling body (Fig. 7: where adhesive 31 is coupled to either side wall 30a or b include a side portion of side wall 30a or 30b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include Desai’s coupling body with an adhesive. The motivation for the combination would have been to “affix (the coupling body) to a probe … adhesive 31 along the inner surface of the side walls 30 a, 30 b so as to adhere the side walls 30a, 30b, and therefore the ultrashield 10, to the probe 14”, as taught by Desai ([0092]). 
Regarding claim 8, Mendlein discloses all limitations of claim 7, as discussed above, and Mendlein discloses:
wherein the coupling body is substantially rectangular (Fig. 1D, 2D, 3),
the coupling body further comprising:
a middle portion (Fig. 1D: interrogation window 110);
a first end portion (Fig. 1D: left or right side of holder 100 in white); and
a second end portion (Fig. 1D: left or right side of holder 100 in white).
Mendlein does not disclose:
the adhesive is coupled to at least one of the first end portion and the second end portion and not the middle portion, and 
the middle portion, the first end portion, and the second end portion have substantially a same length.
	Desai, however, discloses:
an adhesive (adhesive 31) is coupled to at least one of a first end portion and a second end portion and not a middle portion (Fig. 7: adhesive 31 on each of side walls 30a,b), and 
the middle portion, the first end portion, and the second end portion have substantially a same length (Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include Desai’s coupling body with three separate portions and an adhesive on side portions. The motivation for the combination would have been to “affix (the coupling body) to a probe … adhesive 31 along the inner surface of the side walls 30a, 30b so as to adhere the side walls 30 a, 30 b, and therefore the ultrashield 10, to the probe 14”, as taught by Desai ([0092]). 
Regarding claim 9, Mendlein discloses all limitations of claim 7, as discussed above, and Mendlein does not disclose:
wherein the adhesive is configured to couple to a portion of the ultrasound device that does not include an acoustic lens of the ultrasound device.
Desai, however, discloses:
an adhesive (Fig. 7: adhesive 31) is configured to couple to a portion of an ultrasound device that does not include an acoustic lens of the ultrasound device (Fig. 7 and [0092]: adhesive 31 along the inner surface of the side walls 30a,b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include Desai’s coupling body with an adhesive not on acoustic lens. The motivation for the combination would have been to “affix (the coupling body with reservoir) to a probe … adhesive 31 along the inner surface of the side walls 30a, 30b so as to adhere the side walls 30a, 30b, and therefore the ultrashield 10, to the probe 14”, as taught by Desai ([0092]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mendlein as applied to claim 1 above, and further in view of Kubota et al. (US PG Pub No. 2015/0320387) - hereinafter referred to as Kubota.
Regarding claim 10, Mendlein discloses all limitations of claim 1, as discussed above, and Mendlein discloses:
a middle portion (Fig. 1D: interrogation window 110); 
a first end portion (Fig. 1D: left or right side of holder 100 in white); and 
a second end portion (Fig. 1D: left or right side of holder 100 in white).	
	Mendlein does not disclose:
a first flexible member coupled between the middle portion and the first end portion; and
a second flexible member coupled between the middle portion and the second end portion;
wherein the first flexible member and the second flexible member each include a flexible material having an elastic modulus between 0.15 GPa and 14.7 GPa.
	Kubota, however, discloses:
a first flexible member (Fig. 1-4: one of groove portions 300) coupled between a middle portion (middle portion 100) and a first end portion (one of end portions 200; Fig. 1-4: groove portions 300 between one of end portions 200 and middle portion 100); and
a second flexible member (Fig. 1-4: one of groove portions 300) coupled between a middle portion (middle portion 100) and a second end portion (one of end portions 200; Fig. 1-4: groove portions 300 between one of end portions 200 and middle portion 100);
the first flexible member and the second flexible member each include a flexible material having an elastic modulus between 0.15 GPa and 14.7 GPa ([0028]: film layer has Young’s modulus of 0.2 GPa to 5 GPa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include Kubota’s coupling body with first, middle, and second portions with flexible members between the portions. The motivation for the combination would have been to allow “This rigidity allow the film layer to improve the rigidity of the medical acoustic coupler 1. More specifically, the film layer can prevent severance, breakage, or the like of the gel-like layer.”, as taught by Kubota ([0028]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mendlein in view of Kubota as applied to claim 10 above, and further in view of Hyun et al. (KR20090124310A, a copy of machine translation previously provided) - hereinafter referred to as Hyun.
Regarding claim 11, Mendlein in view of Kubota discloses all limitations of claim 10, as discussed above, and Mendlein does not disclose:
wherein the first flexible member and the second flexible member each comprise hinges,
the first flexible member and the second flexible member each include at least one of the openings, and 
an adhesive is coupled to at least one of the first end portion and the second end portion but not to the middle portion.
	Kubota additionally discloses:
an adhesive (film layer 30) is coupled to at least one of a first end portion and a second end portion (Fig. 9: film layer 30) but not to a middle portion (Fig. 9: region 11; [0051]: film layer 30 provided on opposite surface of elastic body 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include Kubota’s coupling body with an adhesive coupled to opposite portions but not to a middle portion. The motivation for the combination would have been to allow “support a weight equal to or more than, for example, the weight of the medical acoustic coupler 1”, as taught by Kubota ([0051]).
	Hyun further discloses:
a first flexible member and a second flexible member each comprising hinges (Fig. 4: hinges 146b on left and right sides of probe holder 140), the first flexible member and the second flexible member each include an opening (Fig. 4: hole on 146b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include Hyun’s hinges. The motivation for the combination would have been to allow “easily mount the ultrasonic probe using snap fit when mounting the ultrasonic probe, and to easily release the constraint between the ultrasonic probe and the holder by depressing the hook when the ultrasonic probe is attached or detached”, as taught by Hyun (pg. 1-2 of the machine translated specification). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799